Case 3:21-cv-01339-CAB-BGS Document 1-5 Filed 07/27/21 PageID.80 Page 1 of 3




                  EXHIBIT 3




                                  EXHIBIT 3
                                  PAGE 77
                      25393758
Case 3:21-cv-01339-CAB-BGS Document 1-5 Filed 07/27/21 PageID.81 Page 2 of 3




                                  EXHIBIT 3
                                  PAGE 78
Case 3:21-cv-01339-CAB-BGS Document 1-5 Filed 07/27/21 PageID.82 Page 3 of 3




                                  EXHIBIT 3
                                  PAGE 79
